        Case 1:18-sw-00309-GMH Document 1-1 Filed 11/13/18 Page 1 of 19



                        UNITED STATES DISTRICT COURT FOR THE
                                DISTRICT OF COLUMBIA


 IN THE MATTER OF THE SEARCH OF
 1915 18th STREET, NW, 2nd FLOOR                           Case No.
 WASHINGTON, D.C. 20009




       AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANT

       I, Joseph Hoang, Special Agent of the Federal Bureau of Investigation (FBI), Washington

(D.C.) Field Office (WFO), Northern Virginia Resident Agency (NVRA), being duly sworn,

depose and state the following:

                                         INTRODUCTION

       1.        This affidavit is submitted in support of an application for a search warrant for the

premises located at 1915 18th Street, NW, 2nd Floor, Washington, D.C. 20009 (hereinafter the

“SUBJECT PREMISES” more fully described in Attachment A incorporated herein). The facts

and information contained in this affidavit are based on my personal knowledge of this

investigation, information obtained from federal and state law enforcement officers, and

information that has been related to me by records and documents gathered during this

investigation.

       2.        This affidavit contains information necessary to support probable cause for this

application. It is not intended to include each and every fact and matter observed by me or known

to the government. The inferences and conclusions I draw from the evidence included in this

affidavit are what I believe based on my training, experience, and knowledge of the investigation.
        Case 1:18-sw-00309-GMH Document 1-1 Filed 11/13/18 Page 2 of 19



                                     AGENT BACKGROUND

        3.      I am an investigative or law enforcement officer of the United States, within the

meaning of Section 2510(7) of Title 18, United States Code, and am empowered by law to conduct

investigations of, and to make arrests for, offenses enumerated in Section 2516 of Title 18, United

States Code.

        4.      I have been a Special Agent with the FBI since December 2010. I am currently

assigned to the FBI’s Washington Field Office, Northern Virginia Resident Agency, and have been

so assigned since August 2012. Since that time, I have been assigned to a Transnational Organized

Crime squad where my primary duties include, but are not limited to, the enforcement of federal

laws related to crimes committed by transnational organizations and other criminal street gang

organizations. While assigned to this squad, I have participated in federal and state investigations

of criminal organizations, gang members, gang associates, and others involved in illegal

distribution of controlled substances, illegal possession and illegal use of firearms, interstate

transportation of stolen property, money laundering, and other related criminal offenses.

        5.      During the course of my employment with the FBI, I have received comprehensive

formal instruction on such topics such as drug identification; money laundering techniques;

patterns of drug trafficking and conspiracies; the exploitation of narcotics traffickers’

telecommunications devices; criminal law; surveillance; and other investigative techniques. I have

initiated and assisted in investigations into the unlawful importation, manufacture, possession with

intent to distribute, and distribution of narcotics as well as the use and transportation of weapons

in support of narcotics distribution activities.




                                                   2
        Case 1:18-sw-00309-GMH Document 1-1 Filed 11/13/18 Page 3 of 19



                            BACKGROUND OF INVESTIGATION

       6.      In and around September 2013, a source of information (SI) provided information

regarding the drug trafficking activities of Cuong Quoc HUYNH. The information provided by

SI has proved reliable regarding the narcotics trafficking activities of HUYNH. For the purpose

of this affidavit, SI will be referred to in the masculine gender regardless of whether SI is in fact

male or female.

       a.      Specifically, SI was a former Asian Dragon Family (ADF) gang member and left

the gang when leadership of the gang was handed to HUYNH. According to SI, once HUYNH

took over leadership of ADF, the gang began to sell marijuana, which is a Schedule I controlled

substance. SI stated that the marijuana comes from HUYNH and he (HUYNH) distributes it to

Thang Duc VAN and other ADF members to sell. SI is friends with HUYNH and many of the

ADF members. On several occasions, SI delivered marijuana on behalf of HUYNH. SI delivered

a pound of marijuana approximately three (3) to four (4) times for HUYNH. HUYNH would pay

SI approximately $100 for every delivery SI made. SI would pick up approximately a pound of

marijuana from VAN’s house in Washington, D.C., and deliver it to Virginia or Maryland. SI

believed that the marijuana came from California or Canada and that it is of good quality. Agents

showed a photo of HUYNH to SI in 2013, and SI identified the person depicted in the photo as the

person he knows as HUYNH.

       b.      SI has a criminal history that includes felony possession of a schedule I or II

narcotic in Fairfax, Virginia in 2011, which was nolle prossed, and a felony possession of a

controlled substance in Falls Church, Virginia in 2011.

       c.      SI’s information regarding HUYNH has been corroborated through physical

surveillance and telephone record analysis. To my knowledge, SI’s information has never been



                                                  3
         Case 1:18-sw-00309-GMH Document 1-1 Filed 11/13/18 Page 4 of 19



found to be intentionally false or misleading.

         d.       For these reasons, I consider SI to be reliable.

         7.       In and around March 2015, a confidential source (CS) began to provide information

regarding the narcotics trafficking activities of HUYNH. 1 CS is a joint FBI/HSI source currently

working with the FBI. For the purpose of this affidavit, CS will be referred to in the masculine

gender regardless of whether CS is in fact male or female.

         a.       Specifically, CS provided information that HUYNH was trafficking quantities of

marijuana. In the past, CS had sold marijuana for HUYNH but stopped selling marijuana because

CS could not develop enough clientele. HUYNH sold CS one (1) pound of marijuana for

approximately $3,400 and CS would in turn break the marijuana down to ounce packages and sell

them for $300 to $350 an ounce. When speaking on the telephone, CS stated that HUYNH uses

coded language and the code varies depending on the subject they may be talking about at the time.

Examples of some code words are “brake pads” (meaning marijuana) and “paperwork” (meaning

money). CS stated that HUYNH launders the money from the proceeds of the distribution of

narcotics through the two businesses, MY VAPEZ and ANH DAO NAILS, located in Waldorf,

Maryland. CS believes that the narcotics distribution business is controlled by HUYNH and that

HUYNH’s boys, ADF gang members, all work for HUYNH. CS has made controlled and

monitored purchases of marijuana from HUYNH at the direction and control of law enforcement.

Agents showed a photo of HUYNH to CS in 2015, and CS identified the person depicted in the

photo as the person he knows as HUYNH. Your affiant’s investigation has established that CS

has known HUYNH at least 10 years at this point.



         1 This affidavit discusses several confidential sources whose information law enforcement has found to be
reliable, credible, and often corroborated by other sources or events. Each confidential source is referred to in the
masculine gender, regardless of their true gender, and they are labeled by “CS” and a corresponding number. The
numbers do not carry any significance and do not necessarily appear sequentially in this affidavit.

                                                         4
        Case 1:18-sw-00309-GMH Document 1-1 Filed 11/13/18 Page 5 of 19



       b.      CS has a criminal history that includes convictions for two driving while

intoxicated (DWI) offenses in Fairfax, Virginia in 2009 and 2014 (misdemeanors). CS also has a

pending DWI charge currently in Virginia Beach, Virginia. CS has made statements against his

penal interest and provided law enforcement with information regarding the drug trafficking

activities of HUYNH and HUYNH’s co-conspirators in hopes that he will receive consideration

for his own criminal conduct in the future. CS has not been promised anything in exchange for

his information and cooperation. CS has not received monetary compensation in return for his

cooperation with law enforcement.

       c.      CS’s information regarding HUYNH has been corroborated through physical

surveillance, controlled drug purchases, consensually recorded telephone calls with HUYNH, and

telephone record analysis. To my knowledge, as to the actions described in this affidavit, CS acted

exclusively at the direction of law enforcement. To my knowledge, CS’s information has never

been found to be intentionally false or misleading.

       d.      For these reasons, I consider CS to be reliable.

       8.      The investigation revealed that HUYNH is the leader of the ADF and involved in

the distribution of marijuana within the jurisdiction of the Eastern District of Virginia and its

surrounding areas. Several controlled purchases of marijuana (totaling approximately six (6)

pounds) have been made from HUYNH and his co-conspirators by law enforcement. Utilizing a

confidential source, agents have conducted monitored telephone calls to HUYNH during which

marijuana purchases are discussed.      Source reporting indicated that HUYNH received an

undetermined amount of marijuana from California through the mail system or truck deliveries.

HUYNH has a criminal history that includes convictions for the following: embezzlement

(felony), identity theft (misdemeanor), carrying a concealed weapon (misdemeanor), assault and



                                                 5
        Case 1:18-sw-00309-GMH Document 1-1 Filed 11/13/18 Page 6 of 19



battery (misdemeanor), trespassing (misdemeanor), driving under the influence of alcohol

(misdemeanor), possession with intent to distribute marijuana (felony), and the transportation of

marijuana to Virginia (felony). [years of conviction?]

       9.        The investigation has established that HUYNH continues to engage in illegal

activities for profit. Specifically HUYNH is involved in the distribution of marijuana within the

Eastern District of Virginia, District of Columbia, and elsewhere. The majority of his business

comes from supplying pound quantities of marijuana to co-conspirators who are themselves street-

level dealers and/or who supply other street-level dealers.         HUYNH typically gets pound

quantities, between 60 and 70 pounds, of marijuana shipped to HUYNH on a weekly to bi-weekly

basis. HUYNH then directly resells the marijuana to his co-conspirators who further re-distribute

the marijuana.

       10.       Through the course of this investigation your affiant believes NGUYEN utilizes the

proceeds from the marijuana in demand at the present time and reinvests it in other marijuana in

demand at a later time in order to maximize profit for his organization. Based on my training and

experience, drug traffickers typically reinvest proceeds from present drug deals into future drug

purchases to further their criminal enterprise ventures. The investigation also revealed that

HUYNH’s criminal enterprise is made up of close personal friends, Victoria Van NGUYEN, VAN,

Michael Francis NGO, and NIKCO Van Nguyen. This group is responsible for collection, stash

locations, transportation, and the re-distribution of marijuana for the criminal enterprise.

       11.       NGUYEN: As set forth in more detail below, NGUYEN has been identified

through source information as HUYNH’s girlfriend and a co-conspirator in HUYNH’s criminal

enterprise. Sources of information have also stated that HUYNH buys businesses and property

under other people’s name. Through Department of Motor Vehicle checks and financial records,



                                                  6
         Case 1:18-sw-00309-GMH Document 1-1 Filed 11/13/18 Page 7 of 19



the majority of the vehicles used by this criminal enterprise are registered to NGUYEN and the

business where the ADF members hang out at, MY VAPEZ, which is also registered to NGUYEN.

It is further believed that the criminal enterprise used this business to launder its illegal proceeds

from the distribution of marijuana. NGUYEN also accompanied HUYNH to Arlington, Virginia

to collect a $10,200 marijuana debt that was owed by a CS. During this meeting in 2015,

NGUYEN collected the money owed from the CS and drove the proceeds back to Waldorf,

Maryland, with HUYNH.

        12.      NIKCO: As set forth in more detail below, NIKCO has been identified through

source information as an ADF gang member and involved in the distribution of marijuana within

the jurisdiction of EDVA and its surrounding areas. Four (4) of NIKCO’s fingerprint were found

on the plastic bags holding the marijuana that was delivered to CS during a control buy on May 8,

2015.

        13.      Law enforcement has used many methods to investigate the conspiracies. These

include interviews of confidential sources, consensually monitored phone calls, analysis of toll

records and other telephone records, examination of financial records, and physical surveillance.

Wherever in this affidavit I discuss information resulting from physical surveillance conducted in

this investigation, that information, except where otherwise indicated, does not set forth my own

personal observations, but rather that which has been provided directly or indirectly to me through

other law enforcement officers who made such observations.

        14.      Controlled purchases of marijuana were made by a confidential source. 2 Prior to

each controlled purchase involving a confidential source, the confidential source was searched



        2 Based on the investigation and training and experience of law enforcement, the controlled purchases and
seizures referenced within this affidavit are suspected to be controlled substances. Though some field tests were
performed, because agents are awaiting the results of analyses conducted of all the substances by forensic chemists
with the DEA and other agencies, all references within this affidavit to controlled substances in law enforcement’s

                                                        7
          Case 1:18-sw-00309-GMH Document 1-1 Filed 11/13/18 Page 8 of 19



prior to and following the transaction to ensure that no contraband was present, with negative

results each time. After each transaction, all contraband and evidence purchased, as well as any

remaining monies, were relinquished by the confidential source to law enforcement. To date, two

(2) controlled purchases of marijuana, totaling approximately six (6) pounds of marijuana, were

made from HUYNH and his co-conspirators by law enforcement. A control payment of $10,200

was also made to HUYNH and his co-conspirator in Arlington, Virginia.

         15.       During the evening hours of April 15, 2014, CS called HUYNH at cellular

telephone number 202-910-7265 and arranged the meeting location for the purchase of narcotics.

During the conversation, CS ordered 2 “brake pads” (being code for 2 pounds of marijuana) and

set a meeting location in Centreville, Virginia. CS advised agents that from past transactions the

high grade marijuana was sold to CS for $3,400 per pound. CS further stated that HUYNH sold a

portion of the marijuana to CS on credit and that CS would only have to pay for a portion of the

marijuana. Agents then directed CS to pay for half of the marijuana and the second half would be

paid at a later time. CS further stated that HUYNH would never deliver the marijuana himself and

that one of the ADF members usually delivered the marijuana on behalf of HUYNH. CS advised

agents that CS would get a call from HUYNH to tell CS who was coming or CS would receive a

call from the person who was tasked to deliver the marijuana when they were on their way to meet

with CS.

         16.       On April 16, 2014, an operation for a controlled buy of narcotics from the ADF

was conducted by the Federal Bureau of Investigation (FBI). CS was utilized to purchase the

narcotics from ADF. At approximately 10:25 a.m., CS called HUYNH at telephone number 202-



possession should be read as suspected controlled substances. Additionally, many of the stated quantities of the
suspected controlled substances are based on estimates made by law enforcement in and around the time of the
respective seizures of those substances; therefore, they are not final and are subject to revision by the forensic chemists.

                                                             8
        Case 1:18-sw-00309-GMH Document 1-1 Filed 11/13/18 Page 9 of 19



910-7265. During the conversation, CS advised HUYNH that CS wanted one (1) more pound of

marijuana because CS was able to obtain more money. CS advised HUYNH that CS had 51

(meaning $5,100) for HUYNH. At approximately 11:20 a.m., CS missed a telephone call from

telephone number 202-830-4178. At approximately 11:25 a.m., CS called the telephone number

back and a person known to CS as VAN picked up the telephone call. VAN advised CS that VAN

would be at the meeting location around 12:00 p.m. or so. At approximately 12:24 p.m., CS

received a text from VAN advising CS that VAN would be there in 10 minutes. At approximately

12:29 p.m., surveillance teams staged at the Sully Station Shopping strip (Chantilly, Virginia)

observed a black Acura Integra with Virginia registration VDT 6240 arrived. Agents observed

CS get into the passenger side of the vehicle. Agents observed VAN driving the vehicle. The

vehicle then parked in an empty parking spot. Moments later, agents observed VAN, wearing red

pants, white shirt, sunglasses and red baseball cap, get out of the vehicle and go to the rear of the

vehicle. VAN then proceeded to open the trunk and pulled out a birthday bag with an orange tiger

and handed the bag to CS. The two shook hands, completing the deal and VAN closed the trunk.

At approximately 12:37 p.m., CS walked away from VAN. Moments later VAN got into the

vehicle, backed up the car, and proceeded to leave the parking lot.

       17.     Agents then met up with CS at a predetermined location. The evidence was taken

into custody by your affiant. Upon further inspection, within the birthday bag and under two (2)

Safeway shopping bags were three (3) individually air vacuumed sealed bags. Inside the vacuum

sealed bags were a green leafy substance. The evidence field-tested positive for the presence of

marijuana and weighed approximately 1,504.1 grams (3 pounds). While being debriefed CS

advised agents that once CS got into the vehicle, CS handed the $5,100 to VAN.




                                                 9
       Case 1:18-sw-00309-GMH Document 1-1 Filed 11/13/18 Page 10 of 19



       18.    During the evening hours on May 5, 2015, CS called HUYNH at telephone number

202-910-7265 and had a conversation. During the conversation, HUYNH questioned if CS

acquired all the “paper” (code for money) for the deal on April 16, 2015. HUYNH was trying to

collect all the “paperwork” so that HUYNH could pay his “people” (meaning source of supply).

       19.    During the evening hours of May 6, 2015, CS had several conversations with

HUYNH at the aforementioned telephone number. During the conversations, CS advised HUYNH

that CS had all the “paperwork” for the last round and arranged the meeting location for the

purchase of an additional three (3) pounds of marijuana. CS would pay the remaining amount of

approximately $5,100 owed for the deal on May 16, 2015, and would receive the 3 pounds of

marijuana on credit. CS would then pay the full amount, approximately $10,200, for the 3 pounds

of marijuana in the next week or so to HUYNH. HUYNH agreed on the terms and advised CS

that HUYNH would send someone tomorrow to complete the transaction.

       20.    On May 7, 2015, at approximately 10:37 a.m., CS called HUYNH at the

aforementioned telephone number and had a conversation. During the conversation, HUYNH

advised CS that HUYNH would wake up the person delivering the marijuana. At approximately

11:37 a.m., CS received a telephone call from telephone number 571-438-3540, known to CS as

the telephone number used by NGO. During the conversation, NGO advised CS that NGO did not

have anything on him because NGO’s father, no name given, had taken NGO’s vehicle and that

the “shoes” (code for marijuana) were in the vehicle. NGO then advised CS that NGO would meet

up with CS tomorrow morning to complete the transaction. At approximately 11:47 a.m., CS

called HUYNH and advised HUYNH that the transaction would not go down today. HUYNH

advised CS that HUYNH would have NGO meet with CS tomorrow morning at 10:30 a.m. to

complete the transaction.



                                              10
       Case 1:18-sw-00309-GMH Document 1-1 Filed 11/13/18 Page 11 of 19



       21.     On May 8, 2015, at approximately 9:20 a.m., surveillance was set at NGO's

residence located at 6545 Kerns Road. At approximately 9:57 a.m., CS called NGO at telephone

number 571-438-3540 and had a conversation. During the conversation, NGO advised CS that

NGO was getting ready to go meet with CS and for CS to text NGO the address for the meeting

location. At approximately 10:14 a.m., CS called NGO at the aforementioned telephone number

and had a conversation. During the conversation, NGO advised CS that NGO was on his way. At

approximately 10:30 a.m., surveillance observed a silver BMW with Virginia registration ACA

8849 and driven by NGO depart from the residence at Kerns Road. Surveillance continued to

follow this vehicle to the Sully Station shopping strip. At approximately 10:34 a.m., CS called

NGO at the aforementioned telephone number and had a conversation. During the conversation

NGO advised CS that NGO was approximately 15 to 20 minutes from the meeting location.

       22.     On May 8, 2015, at approximately 11:08 a.m., surveillance teams at the Sully

Station shopping strip (Chantilly, Virginia) observed NGO arrive in the silver BMW. NGO drove

up to CS and CS got into the passenger side of the vehicle. NGO then proceeded to an empty

parking spot and parked the vehicle. Surveillance observed NGO hand CS a green gift bag from

the backseat area of the vehicle. The two had then had a short conversation. At approximately

11:10 a.m., CS was observed getting out of the passenger side of the vehicle with a green gift bag

in CS's hand. NGO then began to back up the vehicle, stopped for a moment, had another

conversation with CS, and then proceeded to drive off.

       23.     Agents then met up with CS at a predetermined location. The evidence was taken

into custody your affiant. Upon further inspection, within the green gift bag under two (2) tissues

(one orange and the other was colorful balloons) were three 3 individually air vacuumed sealed

bags. Inside the vacuum sealed bag was a green leafy substance. The evidence field-tested positive



                                                11
       Case 1:18-sw-00309-GMH Document 1-1 Filed 11/13/18 Page 12 of 19



for the presence of marijuana and weighed approximately 1,500 grams (3 pounds). While being

debriefed, CS advised agents that once CS got into the vehicle, CS handed the $5,100 to NGO.

NGO took the money and put it into the glove compartment of the vehicle. NGO then reached

behind the driver’s side and grabbed the green gift bag and handed it to CS. CS then had a short

conversation with NGO. During the conversation, NGO advised CS that NGO was going to do

more work. CS did not see any other gift bags in the backseat of the vehicle, but believed that

there may be some gift bags in the trunk of the vehicle.

       24.     During the morning hours on May 19, 2015, CS called HUYNH at telephone

number 202-910-7265 and had a short conversation. During the conversation, CS arranged a

meeting date of May 21, 2015 at 12:00 p.m. for CHS #1 and HUYNH to meet and complete the

marijuana transaction for the May 8, 2015 deal.

       25.     On May 21, 2015, an operation to pay $10,200 for 3 pounds of marijuana purchased

from HUYNH on May 8, 2015 was conducted by agents. At approximately 10:48 a.m., CS called

HUYNH at the aforementioned telephone number and had a short conversation. During the

conversation, HUYNH advised CS that HUYNH was getting ready to meet with CS and that

HUYNH would probably make it by 12:30 p.m. At approximately 12:33 p.m., CS called HUYNH

on the aforementioned telephone number and had a short conversation. During the conversation,

HUYNH advised CS that HUYNH was about 30 minutes away and for CS to text HUYNH the

address.

       26.     At approximately 1:25 p.m., surveillance observed a black Lexus with Virginia

registration VEG 2567 arrive in front of the Rustico restaurant in Arlington, Virginia. Surveillance

observed HUYNH, wearing black jeans, a black shirt and a black baseball cap, get out from the

front passenger side of the vehicle and enter the restaurant. The black Lexus then drove off and



                                                  12
       Case 1:18-sw-00309-GMH Document 1-1 Filed 11/13/18 Page 13 of 19



parked on the side of road on Quincy Street. Surveillance observed NGUYEN, wearing all black

clothes, black glasses, and black tennis shoes, carrying a large handbag make her way to the

restaurant.

       27.    At approximately 2:08 p.m., CS left the restaurant and met with agents at a

predetermined location. While being debriefed, CS stated that CS advised NGUYEN that CS had

the cash. At that time, NGUYEN advised CS to “put it in there” and proceeded to unzip the large

handbag NGUYEN was carrying. CS proceeded to put the yellow envelope containing $10,200

into the large handbag to complete the marijuana transaction for the May 8, 2015 deal.

       28.    While CS was being debriefed, surveillance continued on HUYNH and NGUYEN.

At approximately 2:24 p.m., surveillance observed HUYNH and NGUYEN depart the restaurant

and enter the BUZZ Bakery. At approximately 2:30 p.m., surveillance observe HUYNH and

NGUYEN exit the bakery and enter the black Lexus. NGUYEN entered the black Lexus on the

driver side and HUYNH entered on the passenger side. Surveillance followed the black Lexus

from Arlington, Virginia directly to 3205 High Timber Court in Waldorf, Maryland. HUYNH and

NGUYEN arrived at the residence at approximately 3:48 p.m. Surveillance then observed

NGUYEN carrying the large handbag and HUYNH both exit the vehicle and enter the residence.

                                     PROBABLE CAUSE

       29.    On November 1, 2018, CS went to SUBJECT PREMISES (1915 18th Street, NW,

2nd Floor, Washington, D.C.) to meet with HUYNH and NGUYEN. CS gained access to the

building from NGUYEN’s brother, TAYLOR NGUYEN. As CS entered the apartment, CS

noticed HUYNH and NGUYEN laying on the bed mats located in the living room area. On the

coffee table in front of HUYNH and NGUYEN were four (4) to five (5) stacks of cash consistent

with what CS described as money collected from marijuana transactions. The stacks of money



                                               13
       Case 1:18-sw-00309-GMH Document 1-1 Filed 11/13/18 Page 14 of 19



observed by CS were wrapped with rubber bands. CS also noticed miscellaneous high-end jewelry

lying next to the cash on the coffee table.

       30.     While in the apartment, CS also observed a large mason jar filled with marijuana

on the ground in the living room area. Next to the mason jar was wrapping paper which CS

described as the type of paper used to roll marijuana joints and smoke. CS also observed two (2)

large, black pelican cases in the living room area. According to the CS, HUYNH and NGUYEN

do not travel enough to use the pelican cases as luggage. The CS further stated that the pelican

cases are airtight and watertight and likely used to store marijuana since the pelican cases can

conceal the odor of the marijuana. The CS described the pelican cases as being approximately

seventy five (75) liters each and able to store between fifteen (15) to twenty (20) pounds of

marijuana.

       31.     Additionally, on numerous occasions CS has observed NGUYEN with a small,

black handgun with a light pink slide and/or grip. NGUYEN kept the handgun in her handbag.

CS has seen NGUYEN’s handbag in the SUBJECT PREMISES.

       32.     On November 6, 2018, Metropolitan Police Department (MPD) reported that it has

received complaints by at least 10 citizens that reside in the vicinity of 1900 block of 18th Street

NW, between T Street and Willard Street NW, that there is drug dealing going on from the

Vietnamese restaurant, as well as from the alley adjacent to the restaurant. Four of these

complainants reported that they personally observed hand-to-hand transactions in the alley as well

as in the restaurant. They also asserted that there is unusually high vehicular traffic into the

restaurant which is not consistent with picking up food.

       33.     PHO ANH DAO, the Vietnamese restaurant located at 1915 18th Street, NW,

Washington, D.C. 20009, is operated by HUYNH, NGUYEN, and NIKCO. Both the restaurant



                                                14
       Case 1:18-sw-00309-GMH Document 1-1 Filed 11/13/18 Page 15 of 19



and the SUBJECT PREMISES located upstairs from the restaurant are leased by HUYNH’s

mother, MUI WITKE. Investigation has shown that HUYNH typically puts his business and

residential leases in other people’s names to include his mother.

                                   THE SUBJECT PREMISES

       34.      The SUBJECT PREMISES is more particularly described as one bedroom condo

located on the second floor at 1915 18th Street, NW, Washington, D.C. 20009 above the PHO ANH

DAO Restaurant.3 The building is constructed of red brick and tan stones and has three levels.

The first level is the PHO ANH DAO restaurant, the second level is the SUBJECT PREMISES,

and the third level is another condo. The SUBJECT PREMISES is located on the left at the top of

the first flight of stairs. The door to the SUBJECT PREMISES is tan in color. In addition to the

lock on the door handle, there is a deadbolt on the door to the SUBJECT PREMISES.

       35.      Based on my training and experience, I am aware that:

             a. It is common for those involved in the unlawful acquisition, sale, importation,

                manufacturing, and distribution of controlled substances to generate and maintain,

                on hand, substantial amounts of United States currency, writings, books, records,

                owe sheets, receipts, business ledgers, lists, notations, airline tickets, money order

                transfers and other memoranda and/or papers relating to the transportation,

                ordering, sales, and distribution of controlled substances and equipment, even

                though such documents made be in code, to assist in their criminal enterprise and

                that these materials are created and maintained in much the same way and for the

                reasons as persons involved in a legitimate business keep similar materials. These



       3 Investigation has revealed that around the same time that HUYNH sold ANH DAO NAILS, referenced
above, HUYNH opened PHO ANH DAO restaurant. Anh Dao is HUYNH’s deceased sister’s name. This name is
used by HUYNH in his several of his business ventures.

                                                  15
Case 1:18-sw-00309-GMH Document 1-1 Filed 11/13/18 Page 16 of 19



      aforementioned books, records, receipts, notes, ledgers, etc. are commonly

      maintained where the drug traffickers have ready access to them, such as in their

      residences, businesses, or vehicles. It is also common for these traffickers to

      maintain the aforementioned items for extended periods of time;

   b. Drug traffickers attempt to legitimize the proceeds from the sale of controlled

      substances by using the services of foreign and domestic banks and various

      financial institutions, such as money remitters and real estate brokers. Books and

      papers relating to such efforts, including, but not limited to, cashier checks, money

      orders, telegrams, letters of credit and ledgers are maintained in the residence,

      businesses and/or on the property of drug traffickers;

   c. Drug traffickers will frequently keep materials memorializing past transactions, the

      status of accounts (e.g., owe sheets), inventories, income, expense records, books

      or papers which reflect addresses and telephone numbers of associates, and the like,

      all of which are pieces of relevant evidence regarding the question of whether one

      or more persons possess controlled substances for sale, as well as other legal

      considerations;

   d. Drug traffickers oftentimes use their residences or other property associated with

      the trafficker to acquire, manufacture, package, distribute and sell narcotics. It is

      common for narcotic dealers to secrete contraband, proceeds, records of sales and

      transactions, and telephone numbers of their associates in the trafficking

      organization in secure locations within their residence (including, but not limited

      to, garage, attic, basement, crawl space, or other such areas therein) or other

      properties associated with the trafficker, or at the residences or other properties of



                                       16
Case 1:18-sw-00309-GMH Document 1-1 Filed 11/13/18 Page 17 of 19



      their associates, relatives, and paramours, to include the curtilages as well as

      vehicles or other structures located on the curtilage of such property, for ready

      access and to conceal the same from law enforcement; that drug traffickers

      sometime use storage units rented in a relative’s, associate’s, or even a fictitious

      name to secrete contraband, proceeds, records of transactions and telephone

      numbers of their associates in the drug trafficking organization;

   e. Drug traffickers commonly maintain address or telephone numbers in books or

      papers reflecting names, addresses, and telephone numbers, including, but not

      limited to, suppliers, couriers, customers, and other associates in the illegal drug

      trade; that drug traffickers frequently take or cause to be taken photographs or

      videos of themselves, their associates, their property, and their product such as

      narcotics, and these traffickers frequently maintain these photographs or videos in

      their possession and/or in their residence or other property; that drug traffickers

      sometimes use computers and electronic storage devices to list associates and keep

      track of debts, product on hand, illicit proceeds, records of transactions, and names,

      addresses, and telephone numbers of their associates;

   f. Drug traffickers very often buy their assets or register their assets, including real

      property and personal property, such as vehicles, in names or at addresses other

      than their own to avoid the detection and forfeiture of such assets by government

      agencies and continue to use these assets and to exercise dominion and control over

      them;

   g. Drug dealers rely on timely telephonic communications to coordinate transactions,

      such that these dealers use telephones, often cellular telephones, to communicate



                                        17
       Case 1:18-sw-00309-GMH Document 1-1 Filed 11/13/18 Page 18 of 19



                amongst associates and co-conspirators in conducting illegal narcotics transactions;

                that when using cellular telephones, drug dealers sometimes leave voice mail, text

                messages, or picture messages regarding their illegal activities; that cellular

                telephones often contain “telephone books” which reflect names, addresses, and/or

                telephone numbers of their associates in the narcotics trafficking scheme, and

                narcotics customers; that cellular telephones also often keep track of recent

                incoming and outgoing telephone numbers; and that the cellular telephones used by

                drug dealers are sometimes subscribed to fictitious and/or other individuals’ or

                business names; and

             h. Drug traffickers will frequently store narcotics and/or firearms in their residences.

                                          CONCLUSION

       36.      Based on the facts outlined above, there is probably cause to believe that from in

and around September 2013 through in and around November 2018, HUYNH, NGUYEN, and

NIKCO did unlawfully, knowingly, and intentionally combine, conspire, confederate and agree

with other persons, both known and unknown, to distribute 800 kilograms or more of a substance

containing a detectable amount of marijuana, a Schedule I controlled substance, in violation of

Title 21, United States Code, Sections 841(a)(1) and 846. Further, there is probable cause to

believe that items and records that are evidence of the aforementioned violation are currently

contained in the SUBJECT PREMISES, a location known as 1915 18th Street, N.W., 2nd Floor,

Washington, D.C. 20009. The items and records to be seized are more particularly described in

Attachment B incorporated herein.




                                                  18
      Case 1:18-sw-00309-GMH Document 1-1 Filed 11/13/18 Page 19 of 19



       I declare under penalty of perjury that the statements above are true and correct to the

best of my knowledge and belief.


                                                     Respectfully submitted,


                                                     _____________________________
                                                     Joseph B. Hoang
                                                     Special Agent
                                                     Federal Bureau of Investigation



Subscribed and sworn to before me
this ____ day of November 2018.


________________________________
The Honorable G. Michael Harvey
United States Magistrate Judge
 for the District of Columbia




                                                19
